DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are currently pending and prosecuted.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hao Tan on 12/4/2020.

The application has been amended as follows: 


1. (Currently Amended) A method of identifying a fingerprint, being applied to a terminal, and comprising: 

	determining a contact pattern according to the contact region parameters; and 
	collecting and/or identifying fingerprint information within the contact pattern;
	wherein collecting and/or identifying the fingerprint information within the contact pattern comprises: 
		determining at least two fingerprint patterns with a preset shape within the contact pattern along a major axis of the contact pattern such that the fingerprint information in the at least two fingerprint patterns with the present shape avoid excessive repetitive information; and 
		collecting and/or identifying fingerprint information in the at least two fingerprint patterns with the preset shape respectively.  

2. (Original) The method according to claim 1, wherein obtaining the contact region parameters comprises: 
collecting contact point coordinates; and 
determining a first connection line, a second connection line, an intersection point of the first connection line and the second connection line, and an included angle of the first connection line and a terminal bezel or an included angle of the second connection line and the terminal bezel according to the contact point coordinates, 
wherein the first connection line is a longest connection line of contact-point connection lines, and the second connection line is a longest connection line of contact-point connection lines which are perpendicular to the first connection line.

3. (Original) The method according to claim 2, wherein determining the contact pattern according to the contact region parameters comprises: 
determining the contact pattern according to the first connection line, the second connection line, the intersection point of the first connection line and the second connection line, and the included angle of the first connection line and the terminal bezel or the included angle of the second connection line and the terminal bezel.

4. (Original) The method according to claim 3, wherein obtaining the contact region parameters further comprises: 
obtaining contact signal strengths; 
wherein determining the contact pattern according to the contact region parameters further comprises: 
modifying the contact pattern according to the contact point coordinates and the contact signal strengths.

5. (Currently Amended) The method according to claim 1, wherein obtaining the contact region parameters comprises: 
obtaining contact point coordinates and contact signal strengths; 
wherein determining the contact pattern according to the contact region parameters comprises: 
a first connection line, [[the]] a second connection line, [[the]] a intersection point of the first connection line and the second connection line, and [[the]] an included angle of the first connection line and [[the]] a terminal bezel or [[the]] an included angle of the second connection line and the terminal bezel according to the contact point coordinates and the contact signal strengths, wherein the first connection line is a longest connection line of contact-point connection lines, and the second connection line is a longest connection line of contact-point connection lines which are perpendicular to the first connection line; 
determining the contact pattern according to the first connection line, the second connection line, the intersection point of the first connection line and the second connection line, and the included angle of the first connection line and the terminal bezel or the included angle of the second connection line and the terminal bezel; and 
modifying the contact pattern according to the contact point coordinates and the contact signal strengths.

6. (Cancelled)

7. (Currently Amended) The method according to claim [[6]] 1, wherein the preset shape of the at least two fingerprint patterns with the preset shape comprises a same shape or different shapes. 


	one or more processors; and 
	a memory storing processor-executable instructions; 
	wherein, upon execution of the instructions, the one or more processors are configured to: 
	obtain contact region parameters related to a contact region on the terminal; 
	determine a contact pattern according to the contact region parameters; and 
	collect and/or identify fingerprint information within the contact pattern;
	wherein collect and/or identify the fingerprint information within the contact pattern comprises: 
		determining at least two fingerprint patterns with a preset shape within the contact pattern along a major axis of the contact pattern such that the fingerprint information in the at least two fingerprint patterns with the present shape avoid excessive repetitive information; and 
		collecting and/or identifying fingerprint information in the at least two fingerprint patterns with the preset shape respectively.  

9. (Original) The electronic device according to claim 8, wherein the electronic device further comprises touch sensors, and the one or more processors are further configured to: 
obtain contact point coordinates collected by the touch sensors.

10. (Original) The electronic device according to claim 9, wherein the one or more processors are further configured to: 
determine a first connection line, a second connection line, an intersection point of the first connection line and the second connection line, and an included angle of the first connection line and a terminal bezel or an included angle of the second connection line and the terminal bezel according to the contact point coordinates, 
wherein the first connection line is a longest connection line of contact-point connection lines, and the second connection line is a longest connection line of contact-point connection lines which are perpendicular to the first connection line.

11. (Original) The electronic device according to claim 10, wherein the one or more processors are further configured to: 
determine the contact pattern according to the first connection line, the second connection line, the intersection point of the first connection line and the second connection line, and the included angle of the first connection line and the terminal bezel or the included angle of the second connection line and the terminal bezel.

12. (Original) The electronic device according to claim 11, wherein the one or more processors are further configured to: 
obtain contact signal strengths determined by the touch sensors; and 
modify the contact pattern according to the contact point coordinates and the 

13. (Currently Amended) The electronic device according to claim 8, wherein the electronic device further comprises touch sensors, and the one or more processors are further configured to: 
obtain contact point coordinates and contact signal strengths collected by the touch sensors; 
determine [[the]] a first connection line, [[the]] a second connection line, [[the]] an intersection point of the first connection line and the second connection line, and [[the]] an included angle of the first connection line and [[the]] a terminal bezel or [[the]] an included angle of the second connection line and the terminal bezel according to the contact point coordinates and the contact signal strengths, wherein the first connection line is a longest connection line of contact-point connection lines, and the second connection line is a longest connection line of contact-point connection lines which are perpendicular to the first connection line; 
determine the contact pattern according to the first connection line, the second connection line, the intersection point of the first connection line and the second connection line, and the included angle of the first connection line and the terminal bezel or the included angle of the second connection line and the terminal bezel; and 
modify the contact pattern according to the contact point coordinates and the contact signal strengths. 



15. (Currently Amended) The electronic device according to claim [[14]] 8, wherein the preset shape of the at least two fingerprint patterns with the preset shape comprises a same shape or different shapes. 

16. (Currently Amended) A non-transitory computer readable storage medium storing instructions therein, wherein, when the instructions are executed by one or more processors, the instructions cause the one or more processors to: 
	obtain contact region parameters related to a contact region on the terminal; 
	determine a contact pattern according to the contact region parameters; and 
	collect and/or identify fingerprint information within the contact pattern;
	wherein collect and/or identify the fingerprint information within the contact pattern comprises: 
		determining at least two fingerprint patterns with a preset shape within the contact pattern along a major axis of the contact pattern such that the fingerprint information in the at least two fingerprint patterns with the present shape avoid excessive repetitive information; and 
		collecting and/or identifying fingerprint information in the at least two fingerprint patterns with the preset shape respectively.  


obtain contact point coordinates collected by touch sensors; and 
determine a first connection line, a second connection line, an intersection point of the first connection line and the second connection line, and an included angle of the first connection line and a terminal bezel or an included angle of the second connection line and the terminal bezel according to the contact point coordinates, 
wherein the first connection line is a longest connection line of contact-point connection lines, and the second connection line is a longest connection line of contact-point connection lines which are perpendicular to the first connection line.

18. (Original) The non-transitory computer readable storage medium according to claim 17, wherein the instructions further cause the one or more processors to: 
determine the contact pattern according to the first connection line, the second connection line, the intersection point of the first connection line and the second connection line, and the included angle of the first connection line and the terminal bezel or the included angle of the second connection line and the terminal bezel.

19. (Original) The non-transitory computer readable storage medium according to claim 18, wherein the instructions further cause the one or more processors to: 
obtain contact signal strengths determined by the touch sensors; and 
modify the contact pattern according to the contact point coordinates and the 

20. (Currently Amended) The non-transitory computer readable storage medium according to claim 16, wherein the instructions further cause the one or more processors to: 
obtain contact point coordinates and contact signal strengths collected by touch sensors; 
determine [[the]] a first connection line, [[the]] a second connection line, [[the]] an intersection point of the first connection line and the second connection line, and [[the]] an included angle of the first connection line and [[the]] a terminal bezel or [[the]] an included angle of the second connection line and the terminal bezel according to the contact point coordinates and the contact signal strengths, wherein the first connection line is a longest connection line of contact-point connection lines, and the second connection line is a longest connection line of contact-point connection lines which are perpendicular to the first connection line; 
determine the contact pattern according to the first connection line, the second connection line, the intersection point of the first connection line and the second connection line, and the included angle of the first connection line and the terminal bezel or the included angle of the second connection line and the terminal bezel; and 
modify the contact pattern according to the contact point coordinates and the contact signal strengths.



	End of Amendment.

Allowable Subject Matter
Claims 1-5, 7-13, and 15-21 are allowed.

The following is an examiner’s statement of reasons for allowance:

None of the prior art, singularly or in combination, teaches or fairly suggests the features present in independent claim 1, 8, and 16.

Park et al., US Patent Publication 2016/0171281, discusses sensing fingerprint information in a touch region of a detected touch input. However, Park doesn’t explicitly disclose wherein collecting and/or identifying the fingerprint information within the contact pattern comprises: determining at least two fingerprint patterns with a preset shape within the contact pattern along a major axis of the contact pattern such that the fingerprint information in the at least two fingerprint patterns with the present shape avoid excessive repetitive information; and collecting and/or identifying fingerprint information in the at least two fingerprint patterns with the preset shape respectively.  


Vaezi Joze, US Patent Publication 2019/0340414, teaches segmenting a fingerprint into different segments and performing matching based on each of the segments. However, Vaezi Joze doesn’t explicitly disclose wherein collecting and/or identifying the fingerprint information within the contact pattern comprises: determining at least two fingerprint patterns with a preset shape within the contact pattern along a major axis of the contact pattern such that the fingerprint information in the at least two fingerprint patterns with the present shape avoid excessive repetitive information; and collecting and/or identifying fingerprint information in the at least two fingerprint patterns with the preset shape respectively.  

Lee et al., US Patent Publication 2018/0224999, teaches taking an area of varying sizes/shapes and matching it for fingerprint sensing. However, Lee doesn’t explicitly disclose wherein collecting and/or identifying the fingerprint information within the contact pattern comprises: determining at least two fingerprint patterns with a preset shape within the contact pattern along a major axis of the contact pattern such that the fingerprint information in the at least two fingerprint patterns with the present shape avoid excessive repetitive information; and collecting and/or identifying fingerprint information in the at least two fingerprint patterns with the preset shape respectively.  



	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383.  The examiner can normally be reached on Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wayne Young can be reached on (571)-272-7582.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699